DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 25th, 2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and rejection previously set forth in the Non-Final Office Action mailed November 16th, 2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent Claims 1, 10, and 15 have been amended to include the limitations: 
“wherein the retaining ring is configured to move independently of the plurality of load pins, 
a contact shoulder of the plurality of load pins is configured to contact the retaining ring during a polishing process; and 
the retaining ring is movable laterally to contact the contact shoulder”.
Kim et al. (US 9818619 "Kim") teaches a ring wherein there are pins (6510) fixed to the retaining ring which move through the carrier hear (see Kim fig. 7), which would, if the connection were reversed, result in pins which moved independently relative to the retaining ring, at least in a vertical direction. However, Kim only refers to vertical movement of the pins and retaining ring (see Kim col. 8 lines 4-45). Further, Kim does not teach the presence of a contact shoulder configured to contact the retaining ring or that the retaining ring is movable laterally. 
Although other relevant art teaches pins moving with retaining rings, there does not appear to be art that would teach or suggest to a person of ordinary skill to include the elements of a contact shoulder on the pin configured to contact the retaining ring and a retaining ring moveable laterally to contact the contact shoulder (which implicitly requires that the retaining ring be movable laterally to a position where it is not in contact with the shoulder). 
For instance, figs. 4a-4b of Saldana et al. (US 6709322), show spring-loaded pins that serve a leveling role and could be reversed so as to travel through the retaining ring as well as  fig. 23 and col. 8 lines 17-39 of Nabeya et al. (US 10040166) show a pin and slide ring adapted to allow vertical movement, but again, lateral movement of the ring relative to the pin or contact in a shoulder area is not taught, and would likely be disfavored as it would result in enhanced wear.
Because the prior art does not teach every limitation of claims 1, 10, and 15, and would not make those claims obvious to a person of ordinary skill in the art, they are allowed.
Claims 2-9, 11-4, and 16-20 depend from claims 1, 10, and 15, and are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shendon (US 5205082) and Deuscher (US 9604339), which teach additional elements relating to load pins on carrier heads.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723